By the act of June 26, 1851, entitled "An act relating to the police court of the city of Manchester," sec. 2, it is provided that the salary of the justice of the police court, in that section mentioned "shall be in full for all services performed by him for the said city, and of all fees in actions and prosecutions prosecuted by said city or the officers thereof, for which the said city would otherwise be responsible." Substantially the same provision occurs in the act of July 14, 1855, entitled "An act in amendment of the charter of the city of Manchester;" and in the act of June 19, 1867, entitled "An act relating to the police court of the city of Manchester," occurs, substantially, the same provision.
The plaintiff was appointed to the office in February, 1857, and continued to hold it till July, 1874. During all this time no change has been made in this particular, except from time to time by increasing the salary, which, I believe has never been considered unconstitutional.
I cannot see what possible color or pretence of any claim for any fees and services beyond the stipulated salary can exist. I am quite unable to comprehend the reasoning of the court in the case of Manchester v. Potter on this point, and I think we ought not to hold ourselves bound by it. I am therefore of opinion that the plaintiff cannot recover.